department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date uil conex-158327-02 cc tege eoeg et2 dear i apologize for the delay in responding to your inquiry concerning businesses that operate as licensed nurse registries dated date you believe that the nurse registries misclassify their workers as independent contractors instead of employees you also provided us a copy of congressman to the irs on the same matter we responded to congressman on date and provided him a similar response letter of may inquiry your letter said you are the owner of a home health agency and you are concerned with the nurse registries treating their workers as independent contractors you believe that nurse registries’ treatment of their workers as independent contractors affects competition between home health agencies and nurse registries and exposes clients to personal injury lawsuits and wage claims made by nurse registry caregivers employment_taxes federal_insurance_contributions_act fica_taxes federal_unemployment_tax_act futa taxes and income_tax_withholding are imposed on wages an employer pays to an employee an individual is an employee for federal employment_tax purposes if he or she has the status of an employee under the usual common_law rules applicable in determining the employer-employee relationship the employment_tax regulations have guides for determining the status of an employer-employee relationship sec_31_3121_d_-1 i -1 and c - these sections generally provide that the relationship of employer and employee exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if the employer has the right to do so conex-158327-02 i understand that previous communications with the irs have left you without an answer unfortunately based on the information provided the irs cannot comment on whether the nurse registries referred to operate in a manner that allows them to treat their workers as independent contractors instead of employees for federal employment_tax purposes the irs can make a determination only after we examine the particular facts of each business the irs can determine the status of a worker if the worker or the business to whom the worker provides services submits a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding a form ss-8 determination is requested only to resolve federal tax matters the taxpayer requesting a determination must file an income_tax return for the years under consideration before we can issue a determination_letter if a taxpayer submits a form ss-8 for a tax_year for which the statute_of_limitations for assessment on the tax_return has expired we will not issue a determination_letter the statute_of_limitations expires three years from the due_date of the tax_return or the date filed whichever is later we do not issue a determination_letter for proposed transactions or on hypothetical situations form ss-8 is available at www irs gov i appreciate the significance of the issue you have brought to our attention i am sorry i cannot provide a more specific answer i hope this information is helpful if we can be of further assistance please contact sincerely lynne camillo chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities
